Citation Nr: 1237021	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  11-02 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 26, 2010 for the award of service connection for type II diabetes mellitus.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In this decision, the RO granted service connection for type II diabetes mellitus and assigned an initial, 10 percent disability rating, effective March 26, 2010.  In July 2010 the Veteran disagreed with the effective date assigned for this award.  

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his February 2011 substantive appeal, the Veteran requested a hearing before the Board to be held via video-conference.  Accordingly, the RO scheduled the Veteran for a video-conference hearing in November 2012 and transferred his appeal to the Board.  Notice of this hearing was mailed to the Veteran in October 2012.  Later that same month, correspondence was received indicating that the Veteran no longer desires a video-conference hearing, but instead wants an in-person hearing at the RO (i.e., Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Such hearings are scheduled by the RO.  See 38 C.F.R. § 20.704(a) (2012).  Thus, a remand of his appeal is necessary to afford him his requested hearing as to this claim.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, with appropriate notification to the Veteran and his representative, if any.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


